4Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1-20, as amended 03 DEC. 2021, are pending and have been considered as follows:

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings must show every feature of the invention specified in the claims, therefore the following must be shown or the feature(s) canceled from the claim(s):
"a wall panel including an opening… door disposed on the wall panel within the opening" (Cl. 1) has not been explicitly pointed out;
"a wall panel including an opening… door disposed on the wall panel" (Cl. 12) has not been explicitly pointed out
FIG(s) 3: reference character(s) "134" has/have been used to designate both "ceiling panel 134" and "ceiling panel 134 is implemented as a recessed ceiling cavity" making it unclear what is being claimed by "ceiling panel" or "ceiling cavity";

The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 objected to because of the following informalities: 
Cl. 18 ln. 2: after "intermodal container comprising" replace ";" (semicolon) with --:-- (colon)
Cl. 20 ln. 2: after "couplers that" replace "couples" with --couple--
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1, ln. 7-8: the recitation(s) of “a wall panel including an opening… door disposed on the wall panel within the opening" is/are vague, indefinite, and confusing as being unclear as no "wall panel" or "opening" has been defined making it is unclear how "an opening" is defined or how a door can be "disposed within an opening". 
It is suggested to use the phrase "a wall panel --formed by double doors which are openable to provide-- an opening" and "door disposed on the wall panel --formed by the double doors openable to provide-- the opening" and the Examiner interpreted this claim as such.


Cl. 12 ln. 9-10: the recitation(s) of “a wall panel including an opening… door disposed on the wall panel" is/are vague, indefinite, and confusing as being 
It is suggested to use the phrase "a wall panel --formed by double doors which are openable to provide-- an opening" and "door disposed on the wall panel --formed by the double doors--" and the Examiner interpreted this claim as such.

Claims 2-11 and 13-17, though not explicitly mentioned, are rejected under this section by being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-2, 5-7 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Trautman et al. US 20060254159 A1 (Trautman) in view of GYORY et al. US 20100269419 A1 (Gyory), Cantin et al. US 8770422 B2 (Cantin) and Wickramasekera US 10985689 B2.
As per claim 1 the primary reference of Trautman teaches an expandable field kitchen ("Collapsible Portable Shelter", title) comprising: 
an expandable intermodal container (container 14, FIG. 1) comprising; 
a ceiling panel (roof 30, FIG. 2); 
a floor panel (see "The container has… solid floor of wood or aluminum 22" [0019]; also element 22, FIG. 3, exemplary); and 

an expansion unit (lower left-most unit extending from roof 30, FIG. 2) that deploys from an interior portion () of the expandable intermodal container (container 14, FIG. 1) through the opening (see "The vertical side defines a door frame or opening circumscribed by edges of the vertical side when the door is in the horizontal position" [0021] ln. 5-7; the vertical side of the closed container is recognized as "an opening created by opening the access door" as broadly claimed); and 
a service door (door 120, FIG. 2).
Trautman fails to explicitly disclose:
an appliance utility port disposed on an interior surface of the expandable intermodal container; 
a wall panel [[including]] --formed by double doors which are openable to provide-- an opening; 
the access door disposed on the wall panel [[within]] --formed by the double doors openable to provide-- the opening; 
the service door having a low-profile door handle. 
Gyory teaches utility connections capable of being included in the container, specifically: 
an appliance utility port ("arrives on site equipped with both interior and exterior connections for water, sewer, and electrical utilities" [0034]) disposed on an interior surface of the expandable intermodal container.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman by including the utility connections as taught by Gyory in order to improve the operability of the structure enabling the structure to be used for a greater variety of purposes.
Cantin teaches such a wall panel formed by an outward-articulating double door, capable of inclusion with the assembly, specifically:
a wall panel (see "sidewall 114 may include two doors 70 and 72" 6:27; also FIG. 2) [[including]] --formed by double doors (doors 70, 72, FIG. 2) which are openable to provide-- an opening; 
the access door disposed on the wall panel [[within]] --formed by the double doors openable to provide-- the opening (see "mounted on vertical hinges 74" 6:28; this is recognized as "openable to provide").
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman in view of Gyory by substituting the double doors mounted on vertical hinges as taught by Cantin as an obvious design choice in order to selectively provide ingress and egress via a familiar vertical hinge capable of being repeatedly opened and closed as desired by a single operator. 

the service door having a low-profile door handle ("door 18 may contain a window 20, lock, latch, hinge, knob, handle, and/or other components of a door" 11:13; see also door 422 with a "low-profile" handle, FIG. 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman in view of Gyory by substituting the double doors mounted on vertical hinges as taught by Cantin by substituting the low-profile handle as taught by Wickramasekera in order to provide a sleek means of egress and ingress because doing so would improve the storability of the assembly.

As per claim 2 Trautman in view of Gyory, Cantin, and Wickramasekera teaches the limitation according to claim 1, and Trautman further discloses the expansion unit (lower left-most unit extending from roof 30, FIG. 2) comprises: 
an expansion floor panel (lower left-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]); 
an expansion ceiling panel (lower left-most upper horizontal member extending from 30, FIG. 2) that opposes the expansion floor panel (lower left-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]); 

a first expansion side panel (see proximate vertical wall containing square window, orthogonal to wall with door 120, FIG. 2) disposed orthogonally (see vertical wall orthogonal to horizontal wall, FIG. 2) to the expansion floor panel (lower left-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]) and the expansion ceiling panel (lower left-most upper horizontal member extending from 30, FIG. 2); and 
a second expansion side panel (see wall hidden from view opposite to the above noted proximate vertical wall containing square window, orthogonal to wall with door 120, FIG. 2) that opposed the first expansion side panel (see proximate vertical wall containing square window, orthogonal to wall with door 120, FIG. 2). 

As per claim 5 Trautman in view of Gyory, Cantin, and Wickramasekera teaches the limitation according to claim 2 and Trautman further discloses: a serving window (see "square window" above identified, FIG. 2) disposed on the expansion front panel (lower left-most vertical wall containing door 120, FIG. 2), the first expansion side panel (see proximate vertical wall containing square 

As per claim 6 Trautman in view of Gyory, Cantin, and Wickramasekera teaches the limitation according to claim 2, and Gyory further discloses the expansion unit further comprises: 
a heating, ventilation, and air conditioning port (see "arrives on site equipped with both interior and exterior connections for water, sewer, and electrical utilities" [0034]) that accepts removable heating, ventilation, and air conditioning unit; and 
a gasketed seal (see “immediately take advantage of water, sewer, and electrical utilities" [0008]; this is recognized as being provided with a seal as is old and well known in the art) disposed between the heating, ventilation, and air conditioning port and the heating, ventilation, and air conditioning unit when installed.
In other words, the examiner's position is that Trautman in view of Gyory, Cantin, and Wickramasekera inherently has contemplated a gasketed seal for connecting to water, sewer and electrical utilities.
However, in the alternative, if the combination does not disclose that the interior and exterior connections for water, sewer, and electrical utilities are provided with an appropriate gasketed seal, then it certainly would have been obvious to a skilled artisan 

As per claim 7 Trautman in view of Gyory, Cantin, and Wickramasekera teaches the limitation according to claim 2, and Wickramasekera further discloses the expansion floor panel, the expansion ceiling panel, the expansion front panel, the first expansion side panel, the second expansion side panel, or a combination thereof comprise vacuum insulated panels ("an insulated inner core and an outer skin made of composite material," and the term “vacuum” is considered product by process, where the process of insulating is accomplished by the process of vacuum). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman in view of Gyory, Cantin, and Wickramasekera by substituting the insulated inner core and an outer skin made of composite material as taught by Wickramasekera in order to provide a more comfortable inner space as is old and well known in the art.

As per claim 10 Trautman in view of Gyory, Cantin, and Wickramasekera teaches the limitation according to claim 1, and Cantin further discloses the access door (70, 72, FIG. 2) is an outward-articulating double-door. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman in view of Gyory, Cantin, and Wickramasekera by substituting the double door as taught by Cantin as an obvious design choice in .

Claim 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Trautman in view of Gyory, Cantin and Wickramasekera as applied to claim 2 above and further in view of Smith et al. US 5265385 A (Smith).
As per claim 3 Trautman in view of Gyory, Cantin and Wickramasekera teaches the limitation according to claim 2, but the combination fails to explicitly disclose:
a J-hook coupler. 
Smith teaches such a connector, specifically:
a J-hook coupler (116, 115, FIG. 8A)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman in view of Gyory, Cantin and Wickramasekera by substituting the J-hook coupler as taught by Smith between any two adjacent elements in order to allow the elements to be rotatably swing into place, thereby expediting assembly time.

As per claim 4 Trautman in view of Gyory, Cantin, Wickramasekera and Smith teaches the limitation according to claim 3 and Wickramasekera further discloses an electrical control panel ("Other fixtures, such as one or more mirrors 172, wall/ceiling mounted televisions, storage pockets and hooks and other components may be embedded in the panels of the roof, floor, walls or bed platform" 27:30, a TV being a control panel) disposed on a surface of the ceiling .

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Trautman in view of Gyory, Cantin, and Wickramasekera as applied to claim 1 above and further in view of Eisold et al. US 10450738 B1 (Eisold).
As per claim 8 Trautman in view of Gyory, Cantin, and Wickramasekera teaches the limitation according to claim 1 but fails to explicitly disclose:
a detachable sink unit that stows in the expandable intermodal container when the expansion unit is undeployed.
Eisold teaches such a sink, specifically:
a detachable sink unit that stows in the expandable intermodal container when the expansion unit is undeployed (Cl. 6 "the modular container is provided with a toilet, sink and shower of the lower floor and home or office furnishings on the lower floor, and furnishings to move through the passageway to the upper floor when the lid is secured in the upper position").
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman in view of Gyory, Cantin, and Wickramasekera by including the sink as taught by Eisold in order to allow the inhabitants to clean their wares as is old and well known in the art.

Claim 9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Trautman in view of Gyory, Cantin, and Wickramasekera as applied to claim 1 above and further in view of Massau US 4353608 A.
As per claim 9 and 11 Trautman in view of Gyory, Cantin, and Wickramasekera teaches the limitation according to claim 1 but fails to explicitly disclose:
an exhaust system that channels cooking byproducts from an interior portion of the expandable field kitchen to an exterior portion of the expandable field kitchen; and 
a recessed grease trap under a portion the floor panel.

an exhaust system ("a grease trap 63 in the annular chamber 60" 5:11-12; this is recognized as an exhaust system as broadly claimed ) that channels cooking byproducts from an interior portion of the expandable field kitchen to an exterior portion of the expandable field kitchen; and 
a recessed grease trap ("a grease trap 63 in the annular chamber 60" 5:11-12) under a portion the floor panel.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman in view of Gyory, Cantin, and Wickramasekera by including the grease trap and exhaust port as taught by Massau in order to provide a cleaner interior environment.

Claim 12-17 rejected under 35 U.S.C. 103 as being unpatentable over Trautman in view of Gyory, Wickramasekera, Massau and Cantin.
As per claim 12 the primary reference of Trautman teaches an expandable field kitchen ("Collapsible Portable Shelter", title) comprising: 
an expandable intermodal container (container 14, FIG. 1) comprising: 
a floor panel (see "The container has… solid floor of wood or aluminum 22" [0019]; also element 22, FIG. 3, exemplary) 
an access door disposed on a wall panel (see planar element containing legs 45, FIG. 1; this element is disposed —or located— on the leftward-facing wall panel of the container 14 as broadly claimed)

an expansion floor panel (lower left-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]); 
an expansion ceiling panel (lower left-most upper horizontal member extending from 30, FIG. 2) that opposes the expansion floor panel (lower left-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]); 
an expansion front panel (lower left-most vertical wall containing door 120, FIG. 2) that couples to the expansion floor panel (lower left-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]) and the expansion ceiling panel (lower left-most upper horizontal member extending from 30, FIG. 2); 
a first expansion side panel (see proximate vertical wall containing square window, orthogonal to wall with door 120, FIG. 2) disposed orthogonally (see 
a second expansion side panel (see wall hidden from view opposite to the above noted proximate vertical wall containing square window, orthogonal to wall with door 120, FIG. 2) that opposed the first expansion side panel (see proximate vertical wall containing square window, orthogonal to wall with door 120, FIG. 2); and 
a service door (door 120, FIG. 2).
Trautman fails to explicitly disclose:
an appliance utility port disposed on an interior surface of the expandable intermodal container; 
a recessed ceiling cavity; 
an electrical control panel disposed in the recessed ceiling cavity; 
the floor panel comprising a recessed grease trap under a portion the floor panel; and 
a wall panel [[including]] --formed by double doors which are openable to provide-- an opening; 
the access door disposed on the wall panel --formed by the double doors--; and 
the service door having a low-profile door handle.

an appliance utility port ("arrives on site equipped with both interior and exterior connections for water, sewer, and electrical utilities" [0034]) disposed on an interior surface of the expandable intermodal container.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman by including the utility connections as taught by Gyory in order to improve the operability of the structure enabling the structure to be used for a greater variety of purposes..
Wickramasekera teaches a recessed cavity, a control panel, and a door having a handle as claimed capable of inclusion with the assembly of Gyory, specifically:
a recessed ceiling cavity ("Other fixtures, such as one or more mirrors 172, wall/ceiling mounted televisions, storage pockets and hooks and other components may be embedded in the panels of the roof, floor, walls or bed platform" 27:30); 
an electrical control panel ("Other fixtures, such as one or more mirrors 172, wall/ceiling mounted televisions, storage pockets and hooks and other components may be embedded in the panels of the roof, floor, walls or bed platform" 27:30, a TV being a control panel) disposed in the recessed ceiling cavity; 
the service door having a low-profile door handle ("door 18 may contain a window 20, lock, latch, hinge, knob, handle, and/or other components of a door" 11:13; see also door 422 with a "low-profile" handle, FIG. 12).

Massau teaches such a recessed grease trap, specifically:
the floor panel comprising a recessed grease trap ("a grease trap 63 in the annular chamber 60" 5:11-12) under a portion the floor panel 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman in view of Gyory and Wickramasekera by including the grease trap and exhaust port as taught by Massau in order to provide a cleaner interior environment.
Cantin teaches such a wall panel formed by an outward-articulating double door, capable of inclusion with the assembly, specifically:
a wall panel (see "sidewall 114 may include two doors 70 and 72" 6:27; also FIG. 2) [[including]] --formed by double doors (doors 70, 72, FIG. 2) which are openable to provide-- an opening; 
the access door disposed on the wall panel --formed by the double doors-- (see "mounted on vertical hinges 74" 6:28; this is recognized as "disposed").
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman in view of Gyory, Wickramasekera and Massau by substituting the double doors mounted on vertical hinges as taught by Cantin as an 

As per claim 13, Trautman in view of Gyory, Wickramasekera, Massau and Cantin teaches the limitation according to claim 12 and Trautman further discloses: 
a second access door (see upper right-most vertical side of the closed container, hidden from view, FIG. 2; this recognized as "an opening created by opening the access door", analogous to the lower left-most unit as above identified; consider also FIG. 3, exemplary) that opposes the first access door; and 
a second expansion unit (upper right-most unit extending from roof 30, FIG. 2) that deploys from the expandable intermodal container (container 14, FIG. 1) through a second opening created (see "The vertical side defines a door frame or opening circumscribed by edges of the vertical side when the door is in the horizontal position" [0021] ln. 5-7; the vertical side of the closed container is recognized as "an opening created by opening the access door" as broadly claimed) by opening the second access door, wherein the second expansion unit (upper right-most unit extending from roof 30, FIG. 2) comprises: a second expansion floor panel (upper right-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]; consider FIG. 3, exemplary); 

a second expansion front panel (upper right-most vertical wall, hidden from view, FIG. 2; consider staircase 130, right side, FIG. 3; note "without the fabric shelter covering" [0012]; it is clear a wall is provided here analogous to the above identified "expansion front panel") that couples to the second expansion floor panel (upper right-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]; consider FIG. 3, exemplary) and the second expansion ceiling panel (upper right-most upper horizontal member extending from 30, FIG. 2); 
a third expansion side panel disposed orthogonally (see vertical wall orthogonal to horizontal wall, FIG. 2; see expansion side panels 1st through 6th EXRFIG. 2, below) to the second expansion floor panel (upper right-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]; consider FIG. 3, exemplary) and the second expansion ceiling panel (upper right-most upper horizontal member extending from 30, FIG. 2); 
a fourth expansion side panel (see "4th" EXRFIG. 2, below) that opposes the third expansion side panel; and 


    PNG
    media_image1.png
    710
    892
    media_image1.png
    Greyscale



a first embedded lighting unit ("Other fixtures, such as one or more mirrors 172, wall/ceiling mounted televisions, storage pockets and hooks and other components may be embedded in the panels of the roof, floor, walls or bed platform" 27:30, a TV being a lighting unit); and concealed electrical wiring that couples to the first embedded lighting unit to the electrical control panel; and the second expansion ceiling panel (unit panel 8, FIG. 10) comprises:
 a second embedded lighting unit ("Other fixtures, such as one or more mirrors 172, wall/ceiling mounted televisions, storage pockets and hooks and other components may be embedded in the panels of the roof, floor, walls or bed platform" 27:30, the reference teaches plural TVs each being a lighting unit); and concealed electrical wiring that couples to the second embedded lighting unit to the electrical control panel). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman in view of Gyory, Wickramasekera, Massau and Cantin by including the embedded lighting unit as taught by Wickramasekera in order to provide entertainment for the occupants.

As per claim 15 Trautman in view of Gyory, Wickramasekera, Massau and Cantin teaches the limitation according to claim 12 and Wickramasekera further discloses the expansion ceiling panel (402, FIG. 12), wherein: the expansion ceiling panel extends beyond the expansion front panel. It would have been 

As per claim 16 Trautman in view of Gyory, Wickramasekera, Massau and Cantin teaches the limitation according to claim 12, and Trautman further discloses the service door is disposed on the expansion unit (see door 120 on lower left-most vertical panel extending upwards, FIG. 2). 

As per claim 17 Trautman in view of Gyory, Wickramasekera, Massau and Cantin teaches the limitation according to claim 12, but fails to explicitly disclose:
the service door is disposed on the expandable intermodal container. 
It has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
Therefore a person of ordinary skill in the art would teach positioning the service door on the intermodal container, so it would have been obvious to one of ordinary skill .

Claim 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Trautman in view of Gyory, Wickramasekera and Massau
As per claim 18 the primary reference of Trautman teaches an expandable field kitchen ("Collapsible Portable Shelter", title) comprising: 
an expandable intermodal container (container 14, FIG. 1) comprising[[;]] --:-- 
a floor panel (see "The container has… solid floor of wood or aluminum 22" [0019]; also element 22, FIG. 3, exemplary) 
a first access door (see "The vertical side defines a door frame or opening circumscribed by edges of the vertical side when the door is in the horizontal position" [0021] ln. 5-7; the vertical side of the closed container is recognized to "provides access" as broadly claimed) that provides access to an interior portion the expandable intermodal container (container 14, FIG. 1); 
a first expansion unit (lower left-most unit extending from roof 30, FIG. 2) that deploys from the expandable intermodal container (container 14, FIG. 1) through an opening created by opening the first access door (see "The vertical side defines a door frame or opening circumscribed by edges of the vertical side when the door is in the horizontal position" [0021] ln. 5-7; the vertical side of the 
an expansion floor panel (lower left-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]; consider FIG. 3, exemplary); 
an expansion ceiling panel (lower left-most upper horizontal member extending from 30, FIG. 2) that opposes the expansion floor panel (lower left-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]; consider FIG. 3, exemplary); 
an expansion front panel (lower left-most vertical wall containing door 120, FIG. 2) that couples to the expansion floor panel (lower left-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]; consider FIG. 3, exemplary) and the expansion ceiling panel (lower left-most upper horizontal member extending from 30, FIG. 2); 
a first expansion side panel (see proximate vertical wall containing square window, orthogonal to wall with door 120, FIG. 2; note also EXRFIG. 2 which shows first through sixth expansion side panels as claimed) disposed orthogonally (see vertical wall orthogonal to horizontal wall, FIG. 2) to the expansion floor panel (lower left-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the 
a second expansion side panel (see wall hidden from view opposite to the above noted proximate vertical wall containing square window, orthogonal to wall with door 120, FIG. 2) that opposed the first expansion side panel (see proximate vertical wall containing square window, orthogonal to wall with door 120, FIG. 2); and 
a second access door (see upper right-most vertical side of the closed container, hidden from view, FIG. 2; this recognized as "an opening created by opening the access door", analogous to the lower left-most unit as above identified; consider also FIG. 3, exemplary) that opposes the first access door; 
a second expansion unit (upper right-most unit extending from roof 30, FIG. 2) that deploys from the expandable intermodal container (container 14, FIG. 1) through a second opening created by opening the second access door, wherein the second expansion unit (upper right-most unit extending from roof 30, FIG. 2) comprises: 
a second expansion floor panel (upper right-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]; consider FIG. 3, exemplary); 
a second expansion ceiling panel (upper right-most upper horizontal member extending from 30, FIG. 2) that opposes the second expansion floor panel (upper right-most fold down door 34, unidentified, FIG. 2; note the four floor 
a second expansion front panel that couples to the second expansion floor panel (upper right-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]; consider FIG. 3, exemplary) and the second expansion ceiling panel (upper right-most upper horizontal member extending from 30, FIG. 2); 
a third expansion side panel (see upper right-most vertical walls analogous to the above identified lower left-most vertical walls, largely hidden from view, FIG. 2; also "3rd" EXRFIG. 2) disposed orthogonally (see vertical wall orthogonal to horizontal wall, FIG. 2) to the second expansion floor panel (upper right-most fold down door 34, unidentified, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2; also "Each of the vertical sides... doors 34" [0021]; consider FIG. 3, exemplary) and the second expansion ceiling panel (upper right-most upper horizontal member extending from 30, FIG. 2); 
a fourth expansion side panel (see "4th" EXRFIG. 2, below) that opposes the third expansion side panel (see upper right-most vertical walls analogous to the above identified lower left-most vertical walls, largely hidden from view, FIG. 2); and a second service door having a low-profile door handle disposed on the third expansion side panel (see upper right-most vertical walls analogous to the above identified lower left-most vertical walls, largely hidden from view, FIG. 2), the fourth expansion side panel, the second expansion front panel, or a combination thereof; and 

a third expansion unit (lower right-most unit extending from roof 30, FIG. 2) that deploys from the expandable intermodal container (container 14, FIG. 1) through a third opening (see opening which leads to lower right most area) created by opening the third access door, wherein the third expansion unit (lower right-most unit extending from roof 30, FIG. 2) comprises: 
a third expansion floor panel (lower right-most fold down door 34, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2); 
a third expansion ceiling panel (lower right-most upper horizontal member extending from 30, FIG. 2) that opposes the third expansion floor panel (lower right-most fold down door 34, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2); 
a third expansion front panel (see lower right most vertical wall containing door 120, FIG. 2) that couples to the third expansion floor panel (lower right-most fold down door 34, FIG. 2; note the four floor panels exemplified by element 34, FIG. 2) and the third expansion ceiling panel (lower right-most upper horizontal member extending from 30, FIG. 2); 

a sixth expansion side panel (see "6th" EXRFIG. 2, below) that opposes the fifth expansion side panel; and
a service door (door 120, FIG. 2); and
a service window disposed on the fifth expansion side panel, the sixth expansion side panel (see "square window" as above identified at "6th", EXRFIG. 2), the third expansion front panel, or a combination thereof.
Trautman fails to explicitly disclose:
an appliance utility port disposed on an interior surface of the expandable intermodal container; 
a recessed ceiling cavity; 
an electrical control panel disposed in the recessed ceiling cavity; and 
comprising a recessed grease trap under a portion the floor panel; 
the service door having a low-profile door handle disposed on the first expansion side panel, the second expansion side panel, the expansion front panel, or a combination thereof; 
Gyory teaches utility connections capable of being included in the container, specifically: 
an appliance utility port ("arrives on site equipped with both interior and exterior connections for water, sewer, and electrical utilities" [0034]) disposed on an interior surface of the expandable intermodal container.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman by including the utility connections as taught by Gyory in order to improve the operability of the structure enabling the structure to be used for a greater variety of purposes..
Wickramasekera teaches a recessed cavity
a recessed ceiling cavity ("Other fixtures, such as one or more mirrors 172, wall/ceiling mounted televisions, storage pockets and hooks and other components may be embedded in the panels of the roof, floor, walls or bed platform" 27:30); 
an electrical control panel disposed in the recessed ceiling cavity ("Other fixtures, such as one or more mirrors 172, wall/ceiling mounted televisions, storage pockets and hooks and other components may be embedded in the panels of the roof, floor, walls or bed platform" 27:30, a TV being a control panel); and 
the service door having a low-profile door handle disposed on the first expansion side panel, the second expansion side panel, the expansion front panel, or a combination thereof ("door 18 may contain a window 20, lock, 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Gyory by including the electrical control panel within a recessed cavity as taught by Wickramasekera in order to provide entertainment for the occupants and further to modify the assembly by including the low-profile handle as taught by Wickramasekera in order to provide a sleek means of egress and ingress because doing so would improve the storability of the assembly.
Massau teaches such a recessed grease trap, specifically:
comprising a recessed grease trap ("a grease trap 63 in the annular chamber 60" 5:11-12) under a portion the floor panel; 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Trautman in view of Gyory and Wickramasekera by including the grease trap and exhaust port as taught by Massau in order to provide a cleaner interior environment.

As per claim 19 Trautman in view of Gyory, Wickramasekera, and Massau teaches the limitation according to claim 18 and Gyory further discloses a power source ("automated erection system… motors", Abstract; also "electromechanical column actuators" Cl. 5; this is recognized as a "power source" as broadly claimed) that supplies energy to the expandable field kitchen comprising a generator, power conduit from an electrical grid, a microgrid, a battery, a solar powered mechanism, a wind powered mechanism, or a combination thereof. It 
 
As per claim 20 Trautman in view of Gyory, Wickramasekera, and Massau teaches the limitation according to claim 18 and Trautman further discloses floor couplers (see "hinged along the bottom" Abstract) that [[couples]] --couple-- the floor panel of the expandable intermodal container to the first expansion floor panel, the second expansion floor panel, or the third expansion floor panel, Page 8 of 19Response to Office Action dated September 3, 2021 Serial No.: 17/120,544 wherein the floor coupler comprises a hinge mechanism with built in channels that receive fasteners.

Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the arguments do not apply to any of the combinations of references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635